                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                          CR No. 16-3076 JCH

OSCAR MORENO-CORONADO,

               Defendant.



                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendant’s Motion for Production of

Alleged Co-Conspirator Statements, Pre-trial Hearing on their Admissibility pursuant to Fed. R.

Evid. 801(d)(2)(E) (ECF No. 109) and Defendant’s Motion in Limine #1 to Exclude Hearsay (ECF

No. 110). Defendant seeks to exclude communications between law enforcement and Joshua

Talamantes through text messages and telephone conversations, asserting the statements are

inadmissible hearsay and do not fall within the co-conspirator statement exception. Defendant

further contends their introduction would violate his Sixth Amendment right to confront witnesses

under Crawford v. Washington, 541 U.S. 36 (2004). The Government disclosed a number of

conversations between Talamantes and the undercover agent that it intends to offer at trial and

argues they are not hearsay under Rule 801(d)(2)(E) and/or they contain statements which fall

under other exceptions to the hearsay rule. The Court held a hearing on the motions on January 10,

2019. The Court, having considered the motions, briefs, evidence, applicable law, and otherwise

being fully advised, makes the following provisional findings of fact and conclusions of law. The
Court additionally makes provisional rulings on admissibility that are subject to the foundation set

forth by the Government in the hearing and in the briefs being properly laid at trial with admissible

evidence. The coconspirator statements that the Court provisionally rules admissible herein should

not be presented to the jury until the Court makes a final ruling on admissibility at trial.

       I.      LEGAL STANDARD

       Hearsay is a statement that “the declarant does not make while testifying at the current trial

or hearing” and “a party offers in evidence to prove the truth of the matter asserted in the

statement.” Fed. R. Evid. 801(c)(1)-(2). “But testimony not offered to prove the matter asserted

that is ‘offered instead for relevant context or background’ is not hearsay.” United States v.

Becknell, 601 F. App’x 709, 712 (10th Cir. 2015) (unpublished opinion) (quoting United States v.

Hinson, 585 F.3d 1328, 1336 (10th Cir.2009)). Questions and comments do not constitute hearsay

if they are not offered to prove the truth of the matter but are offered to show their effect on the

other person in the conversation and provide context. See United States v. Smalls, 605 F.3d 765,

785 n. 18 (10th Cir. 2010).

       Although hearsay statements are generally not admissible at trial, see Fed. R. Evid. 802, a

statement that “was made by the party’s coconspirator during and in furtherance of the conspiracy”

is not hearsay, and therefore may be admissible as substantive evidence against the party, Fed. R.

Evid. 801(d)(2)(E). For a statement to be non-hearsay under Rule 801(d)(2)(E), the district court

must first find the following elements by a preponderance of the evidence: (1) a conspiracy existed;

(2) the declarant and the defendant were both members of the conspiracy; and (3) the statements

were made during the course of and in furtherance of the conspiracy. United States v. Rutland, 705

F.3d 1238, 1248 (10th Cir. 2013). The elements of conspiracy, in turn, are: (1) there was an

agreement to violate the law; (2) the declarant knew the essential objective of the conspiracy; (3)



                                                  2
the declarant knowingly and voluntarily took part in the conspiracy; and (4) the coconspirators

were interdependent. Id. at 1249 (citing United States v. Ailsworth, 138 F.3d 843, 850-51 (10th

Cir. 1998)). The government, as the proponent of the evidence, has the burden of proving the

relevant preliminary facts. United States v. Perez, 989 F.2d 1574, 1580 (10th Cir. 1993).

         The government does not have to prove an express or formal agreement was made; rather,

it merely has to show the coconspirators tacitly came to a mutual understanding. Rutland, 705 F.3d

at 1250. “The existence of a conspiracy may be inferred from circumstantial evidence.” United

States v. Martinez, 825 F.2d 1451, 1452 (10th Cir. 1987). Interdependence means the

coconspirators were united in a common goal or purpose. Ailsworth, 138 F.3d at 851. The trial

witness need not be a co-conspirator, so long as the declarant is a co-conspirator with the defendant

against whom the statement is being offered. See United States v. Williamson, 53 F.3d 1500, 1519

(10th Cir. 1995) (“in deciding whether statements are admissible under Rule 801(d)(2)(E), the

appropriate focus is on whether the statements were ‘made by’ a member of the conspiracy, and

not on whether the statements were ‘made to’ a member of the conspiracy”). One cannot conspire

solely with government informants or agents. United States v. Wells, 739 F.3d 511, 528 (10th Cir.

2014).

         When making a determination under Rule 801(d)(2)(E), the court “may consider both

independent evidence and the statements themselves.” Rutland, 705 F.3d at 1248. To satisfy Rule

801(d)(2)(E), the United States need show only that there is “some independent evidence linking

the defendant to the conspiracy.” Martinez, 825 F.2d at 1453 (relying on Bourjaily v. United States,

483 U.S. 171 (1987)). “[S]uch independent evidence may be sufficient even it is not ‘substantial.’”

United States v. Owens, 70 F.3d 1118, 1125 (10th Cir. 1995) (quoting United States v. Rascon, 8

F.3d 1537, 1541 (10th Cir. 1993)). Independent evidence is any “evidence other than the proffered



                                                 3
[coconspirator] statements themselves,” and may include “an out-of-court statement by a

coconspirator to a government agent during an investigation.” Owens, 70 F.3d at 1125 (quoting

Martinez, 825 F.2d at 1451).

       With regard to the third element under Rule 801(d)(2)(E), “in furtherance” means that the

statements are “intended to promote the conspiratorial objectives.” Rutland, 705 F.3d at 1252

(quoting United States v. Townley, 472 F.3d 1267, 1273 (10th Cir. 2007)). Examples of statements

the Tenth Circuit has held to be in furtherance of a conspiracy include

       statements explaining events of importance to the conspiracy, statements between
       coconspirators which provide reassurance, which serve to maintain trust and
       cohesiveness among them, or which inform each other of the current status of the
       conspiracy, statements identifying a fellow coconspirator, and discussions of future
       intent that set transactions to the conspiracy in motion or that maintain the flow of
       information among conspiracy members.

Id. (internal quotations and citations omitted). Additionally, statements identifying members of a

conspiracy, discussing particular roles of other coconspirators, and avoiding detection by law

enforcement personnel are made “in furtherance of” a conspiracy. Williamson, 53 F.3d at 1520.

“A coconspirator statement is made during the course of the conspiracy it if is made before the

objectives of the conspiracy have either failed or been achieved.” Owens, 70 F.3d at 1126 (quoting

Perez, 989 F.2d at 1579). “[P]revious statements made by co-conspirators are admissible against

a defendant who subsequently joins the conspiracy.” United States v. Brown, 943 F.2d 1246, 1255

(10th Cir. 1991).

       Rule 801(d)(2)(E) requires the trial court to make findings on the record regarding the

required elements before admitting coconspirator’s out of court statements. See Perez, 989 F.2d at

1581. The “strongly preferred order of proof” in determining the admissibility of an alleged

coconspirator’s statement is to first hold a hearing outside the presence of the jury to determine

whether the party offering the statements has established the existence of a conspiracy by a

                                                4
preponderance of the evidence. United States v. Urena, 27 F.3d 1487, 1491 (10th Cir. 1994). At

the hearing, the district court has discretion to consider “any evidence not subject to a privilege,

including both the coconspirator statements the government seeks to introduce at trial and any

other hearsay evidence, whether or not that evidence would be admissible at trial.” Owens, 70 F.3d

at 1124.

       It is, however, permissible for a court provisionally to allow in the evidence with the

understanding that the offering party will present evidence during the course of trial that will prove

the existence of the predicate conspiracy. Rutland, 705 F.3d at 1248 n.3 (explaining that it was

permissible for trial court to admit coconspirator statements provisionally, conditioning admission

on government’s promise to develop proof of conspiracy through later testimony, but noting Tenth

Circuit has repeatedly mentioned its strong preference for James proceedings); Owens, 70 F.3d at

1123 (explaining that district court may make findings under Rule 801(d)(2)(E) either by holding

James hearing outside presence of jury or may provisionally admit evidence with caveat that

evidence must “connect” up during trial).

       Moreover, an undercover agent’s portions of a conversation containing co-conspirator

statements may be admissible as reasonably required to place the coconspirator statements into

context. See United States v. Hendricks, 395 F.3d 173, 718-19 (3d Cir. 2005) (“We thus hold that

if a Defendant or his or her coconspirator makes statements as part of a reciprocal and integrated

conversation with a government informant who later becomes unavailable for trial, the

Confrontation Clause does not bar the introduction of the informant's portions of the conversation

as are reasonably required to place the defendant or coconspirator's nontestimonial statements into

context.”).

       II.     FINDINGS OF FACT



                                                  5
       In making these findings, the Court has considered the content of the alleged co-conspirator

statements themselves, as well as a substantial amount of independent evidence of the existence

of the conspiracy that was introduced by the United States during the hearing. The Court

considered the testimony of Special Agent William Baker at both the James hearing and the

hearing held on Defendant’s motion to suppress on August 1, 2017. Agent Baker testified credibly

concerning the undercover officer’s (“UC”) communications with Joshua Talamantes to arrange a

purchase of methamphetamine (“meth”); how the UC set up a deal to buy four pounds of meth on

June 28, 2016; the UC’s communications with Talamantes on June 28, 2016 to arrange meeting

with Talamantes to purchase the meth; the surveillance by agents from the Drug Enforcement

Administration (“DEA”), Department of Homeland Security (“HSI”), and New Mexico State

Police (“NMSP”); the observations of agents of Talamantes’s meeting with Defendant; the

subsequent meth exchange by the UC with Talamantes; and the arrests of Talamantes and

Defendant.

       After the suppression hearing, the Court entered a Memorandum Opinion and Order

concluding that, at the time Sergeant Chavez arrested Defendant Moreno-Coronado, there was

probable cause to believe he had committed the crime of drug trafficking. See Mem. Op. and Order

1, 6-7, ECF No. 78. In support of that conclusion, the Court made the following factual findings:

       (i) the UC [an undercover officer with New Mexico State Police] had arranged to
       buy four pounds of meth from Mr. Talamantes in Albuquerque on June 28, 2016;
       (ii) Mr. Talamantes lived in Texas; (iii) Mr. Talamantes drove to Albuquerque and
       arrived at the pre-arranged meeting location for the drug transaction at 2:45 p.m.;
       (iv) despite being at the pre-arranged location, Mr. Talamantes told the UC he was
       waiting for his boy and put off their meeting for approximately three hours; (v)
       agents observed Mr. Talamantes waiting at the gas station for most of that nearly
       three-hour period; (vi) around 5:24 p.m., Mr. Talamantes drove eastbound on I-40,
       and while driving on I-40, he called the UC to say he had just met with his boy over
       at Eubank and gotten the meth and would meet back at the Four Winds gas station;
       (vii) Mr. Talamantes shortly thereafter exited at Eubank and met a Mustang with
       Texas license plates; (viii) Mr. Talamantes followed the other vehicle north on

                                                6
        Eubank to a small strip center where they parked trunk-to-trunk behind one another;
        (ix) during the three-minute meeting, Mr. Talamantes retrieved a bag from the trunk
        of Defendant’s Mustang and put it in his own car; (x) immediately thereafter, Mr.
        Talamantes drove back towards the Four Winds gas station and called the UC to
        say he had the stuff and to meet back at the Four Winds gas station.

Id. at 6-7. The Court made further findings:

        Meanwhile, Mr. Talamantes arrived back at the Four Winds gas station. The UC
        agents drove to the Four Winds, parked, and texted they were there. Mr. Talamantes
        then got out of his Ford Fusion, brought the bag with him, and gave it to the UC.
        When the UC opened the bag, it contained approximately four pounds of
        methamphetamine. Agents arrested Mr. Talamantes and field-tested the substance.
        Agent Martin subsequently identified the bag as the same one that Mr. Talamantes
        removed from the trunk of Defendant’s Mustang.

Id. at 5.

        Agent Baker confirmed at the James hearing that his testimony in the suppression hearing,

as contained in the Court’s transcript of the proceedings was true and correct. Agent Baker

additionally testified at the James hearing that Agent Chris Martin said he saw Talamantes reach

into the trunk of Defendant Moreno-Coronado’s vehicle and retrieve a black and yellow Dewalt

tool bag that he put in his own vehicle; later, Chris Martin confirmed that this same Dewalt tool

bag contained the meth confiscated from Talamantes.

        The Court finds the following facts by a preponderance of the evidence:

               A.      Statements described in Gov.’s Resp., Ex. A at 4 (Report of NMSP
                       Agent Israel J. Rodriguez), ECF No. 121-1 at 5 of 6

        The UC and Talamantes had a conversation prior to June 28, 2016 in which Talamantes

agreed to sell the UC four pounds of meth. See Motion to Suppress Hr’g Tr. 6:10-7:2. Talamantes

spoke to the UC the morning of June 28, 2016 to say he was on his way up, and Talamantes

agreed to meet the UC in the Lowe’s hardware store parking lot located at 12th Street,

Albuquerque, New Mexico, to sell the drugs. See id. 7:12-8:5.

        The Report submitted by the Government as Exhibit A to its response indicates that

                                                7
“[p]revious arrangements were made, and agreed to by Joshua Talamantes to sell me a large

quantity of narcotics.” The timeframe of those previous discussions is unclear. It can be inferred

from the circumstantial evidence that Defendant Moreno-Coronado conspired to distribute meth

with Talamantes on June 28, 2016, when Talamantes began driving from El Paso, but at this stage,

the Government has not met its burden to show Defendant conspired with Talamantes prior to that

date. See Perez, 989 F.2d at 1579 (“a court must carefully ascertain the nature and extent of a

conspiracy in determining whether acts or statements can properly be viewed as made during its

existence”).

       Talamantes’s bolded statements above that he was on his way up and that he agreed to

meet with the UC were statements he made for the purpose of arranging and meeting the UC to

sell meth to the UC. The Court finds the bolded statements Talamantes made to the UC on June

28, 2016, regarding meeting at Lowe’s were made in furtherance of the conspiracy and that

Defendant and Talamantes had entered a conspiracy by that time.

               B.     Hearing Exhibit B (Transcript of recorded call on June 28, 2016 at 2:45
                      p.m.)

       Below are the contents of a call between the UC and Talamantes that occurred on June 28,

2016 at approximately 2:45 p.m.

       UC: Hello.

       TALAMANTES: ¿Qué dice, Izzy? (What’s up, Izzy?)

       UC: Eh, nada. Is this Tomal? (Oh, nothing. Is this Tomal?)

       TALAMANTES: Yeah, this is Tamal.

       UC: Hey, man. What’s goin’ on, brother?

       TALAMANTES: Este (uh), I’m just waiting about twenty more minutes, ‘bout twenty,

       thirty more minutes and my uh, my, my boy will be here.

                                                8
       UC: All right, cool. Uh…did Wes tell you where to meet me?

       TALAMANTES: Yeah, but uh, I’m gonna tell you somethin’. There’s a, there’s

       someone there. So uh…

       UC: Okay.

       TALAMANTES: …I’m posted up at the, at the little gas station next door.

       UC: The little gas station where?

       TALAMANTES: The, the liquor store next door, next to it.

       UC: Oh, okay, all right.

       TALAMANTES: All right. And uh, but right now when I call you, I mean, how long

       is it gonna take you to get here?

       UC: Once, once you call me it should take me like five, ten minutes maybe, at the most.

       TALAMANTES: All right, then you’re good. I’ll give you a call right now when he’s

       here.

       UC: All right, cool.

       TALAMANTES: All right then, brother.

       UC: Bueno. (All right)

       TALAMANTES: All right.

       UC: All right, later.

       -End of phone call-

Gov.’s Hr’g Ex. B (bolded emphasis added).

       The statements by Talamantes in bold above were statements he made for the purpose of

arranging and meeting to sell meth to the UC. The purpose of the statements served to identify

himself to the buyer (“this is Tamal”), update the buyer of the timeframe to meet (“I’m just waiting



                                                 9
about twenty more minutes, ‘bout twenty, thirty more minutes”; “All right, then you’re good. I’ll

give you a call right now when he’s here.”), identify another member of the conspiracy (“and my

uh, my, my boy will be here”; “I’ll give you a call right now when he’s here.”), describe an act of

concealment (“Yeah, but uh, I’m gonna tell you somethin’. There’s a there’s someone there. So

uh…”), describe the new and more discrete location for the meet (“I’m posted up at the, at the little

gas station next door…The, the liquor store next door, next to it”), and coordinate the timing for

the meet (“And uh, but right now when I call you, I mean, how long is it gonna take you to get

here? … All right, then you’re good. I’ll give you a call right now when he’s here.”). The Court

finds these bolded statements were made in furtherance of the conspiracy to distribute meth.

               C.      Hearing Exhibit A (Text exchange between UC and Talamantes
                       between 4 and 5 p.m. on June 28, 2016)

       Below are the contents of a call between the UC and Talamantes that occurred on June 28,

2016 between approximately 4:00 p.m. and 5:00 p.m.

       UC: Hey bro it's Izzy what's up [4:03 p.m.]

       TALAMANTES: I'm still here waiting on him he should b here just doing some things

       if u know what I mean [4:04 p.m.]

       TALAMANTES: I'm close to where primo said [4:04 p.m.]

       TALAMANTES: Let me call him again [4:04 p.m.]

       UC: Ok kool let me know [4:05 p.m.]

       TALAMANTES: I will trust me I'm in a hurry to leave back .. Got shit to do too.. But

       let's get this done.., and I'm in a black fusion [4:06 p.m.]

       UC: For sure bro let me know [4:06 p.m.]

       TALAMANTES: Yeah he just texted me .. He's here just at a garage party? [4:08 p.m.]

       UC: Ok let me know [4:09 p.m.]

                                                 10
       TALAMANTES: Coo [4:09 p.m.]

       TALAMANTES: Yo [4:57 p.m.]

       TALAMANTES: I'm gonna meet my guy somewhere ok n I'll see u where we said ..

       [4:57 p.m.]

       UC: What's up homie [4:57 p.m.]

       TALAMANTES: He's funny about shit [4:57 p.m.]

       TALAMANTES: But I got u [4:57 p.m.]

       TALAMANTES: I'm gps inch this damm thing [4:58 p.m.]

       UC: Ok [4:58 p.m.]

       UC: Ok kool bro [4:58 p.m.]

Gov.’s Hr’g Ex. A (bolded emphasis added).

       The statements by Talamantes in bold above were statements he made for the purpose of

arranging and meeting to sell meth to the UC. The purpose of the statements served to update the

potential bury of the expected time frame to meet (“I’m still here waiting on him he should b here

just doing some things if u know what I mean”); confirms he is relying on and waiting for another

member of the conspiracy (“I’m still here waiting on him”; “Let me call him again”; “Yeah he just

texted me.”; “I'm gonna meet my guy somewhere ok n I'll see u where we said”; “He’s funny about

shit.”), identifies his location (“I'm close to where primo said”); identifies his vehicle to facilitate

the meeting (“I'm in a black fusion”), and confirms Talamantes’s intent to move forward with the

meeting soon (“I will trust me I'm in a hurry to leave back .. Got shit to do too.. But let's get this

done.”; “But I got u”). The Court finds these bolded statements were made in furtherance of the

conspiracy.

               D.      Hearing Exhibit C (Transcript of recorded call between Talamantes
                       and UC at 5:37 p.m.)

                                                  11
       Below are the contents of a call between the UC and Talamantes that occurred on June 28,

2016 at approximately 5:37 p.m.

       UC: Hello.

       TALAMANTES: Hey, what’s up, man?

       UC: Hey, man, how’s…

       -Problem with connection-

       -Cough-

       TALAMANTES: All right, everythin’ is good. I, I just had a meeting with someone

       over here by Eubank. Do you know where Eubank is at?

       UC: Uh, yeah. (UNINTELLIGIBLE)

       TALAMANTES: Yeah, well, I’m on my way…back.

       UC: Okay. You’re on your, on, from Eubank on the way back?

       TALAMANTES: Yeah. Well, I’m, I’m barely leavin’ like the fuckin’…the lot.

       UC: Oh, okay. So…

       -Simultaneous conversation-

       TALAMANTES: All right.

       UC: …probably like…

       TALAMANTES: So give me about…

       UC: …twenty-five minutes…

       TALAMANTES: …give me about…

       UC: …or so? Cuz…

       TALAMANTES: Yeah, about twenty-five minutes…

       UC: …the traffic is bad.

                                              12
       TALAMANTES: …I’ll be there.

       UC: All right. Yeah…it’s fuckin’…

       TALAMANTES: Yeah. No, I fuckin’ saw the traffic on the way over here. God Damn!

       UC: I know, that’s why I’m sayin’. When you go back that way, it’s gonna be worse. So,

that’s why I say about twenty-five minutes you say?

       TALAMANTES: Yeah, twenty-five, thirty minutes. Thirty-five m, (stammers) b, uh,

       eh, meet me at the, at that uh, liquor store next door in ‘bout thirty minutes.

       UC: The liquor store? Okay. The one that’s like uh, it’s right there by the Walgreens or

somethin’ like that?

       TALAMANTES: Yeah.

       UC: Okay. I will.

       -Simultaneous conversation-

       TALAMANTES: And uh…

       UC: ‘Bout thirty minutes or so.

       TALAMANTES: …I’m drivin’ a, a black, I’m drivin’ a black Ford Fusion.

       UC: All right, cool. All right, bueno (all right), I’ll see you there, man.

       TALAMANTES: A, all right then, bro.

       UC: Bueno (all right), later.

       TALAMANTES: All right.

       -End of phone call-

Gov.’s Hr’g Ex. C (bolded emphasis added).

       The statements by Talamantes in bold above were statements he made for the purpose of

arranging and meeting to sell meth to the UC. The purpose of the statements served to update the



                                                 13
buyer of his meeting with his supplier (“All right, everythin’ is good. I, I just had a meeting with

someone over here by Eubank.”); confirm the meeting with the buyer and the timeframe for it (“So

give me about…give me about…Yeah, about twenty-five minutes…I’ll be there…Yeah, twenty-

five, thirty minutes. Thirty-five m, (stammers) b, uh, eh, meet me at the, at that uh, liquor store

next door in ‘bout thirty minutes…. Yeah.”); and identifies his own vehicle to facilitate meeting

the buyer (“I’m drivin’ a, a black, I’m drivin’ a black Ford Fusion.”). The Court finds these bolded

statements were made in furtherance of the conspiracy.

               E.      Hearing Exhibit A (Text conversation between Talamantes and UC
                       from 6:06 pm and 6:13 p.m.)

       Below are the contents of a text conversation between the UC and Talamantes that occurred

on June 28, 2016 between approximately 6:06 p.m. and 6:13 p.m.

       UC: give me a few bro stuck in traffic [6:06 p.m.]

       TALAMANTES: I'm at the liquor store [6:06 p.m.]

       UC: Ok [6:07 p.m.]

       TALAMANTES: Parked on the side [6:08 p.m.]

       UC: Ok [6:10 p.m.]

       UC: Ok be there in about 5 mins traffic is bad [6:12 p.m.]

       TALAMANTES: Ok [6:13 p.m.]

Gov.’s Hr’g Ex. A (bolded emphasis added).

       The statements by Talamantes in bold above were statements he made for the purpose of

arranging and meeting to sell meth to the UC. The purpose of the statements served to confirm his

location for the drug sale. The bolded statements were made in furtherance of the conspiracy to

sell methamphetamine.

       III.    CONCLUSIONS OF LAW

                                                14
                 A. Existence of Predicate Conspiracy

       Based on all of the evidence, the Court concludes that the Government has established by

a preponderance of the evidence the existence of a conspiracy to distribute methamphetamine on

June 28, 2016.

                 B. Talamantes and Defendant Moreno Were Members in the Conspiracy

       Based on all of the evidence, the Court concludes that the Government has proven by a

preponderance of the evidence that Talamantes and Defendant Moreno were members of a

conspiracy to distribute methamphetamine on June 28, 2016.

                 C.    Statements Were Made During and in Furtherance of Conspiracy

       Based on all of the evidence, the Court finds by a preponderance of the evidence that the

aforementioned bolded statements made by Talamantes, see supra, were made by Talamantes

during and in furtherance of the conspiracy to distribute methamphetamine.

                 D.    Admissibility of Co-Conspirator Statements

       The Court concludes that the bolded coconspirator statements discussed supra are

provisionally admissible against Defendant Moreno as non-hearsay under Rule 801(d)(2)(E).

                 E.    Admissibility of Non Co-Conspirator Statements

                       1.     Gov.’s Resp., Ex. A at 4 (Report of NMSP Agent Israel J.
                              Rodriguez), ECF No. 121-1 at 5 of 6

       Alternatively, the Government argues the statement of location is not hearsay because it is

not offered for the truth of the matter asserted, but it provides context for why agents established

surveillance at that specific location. The Government also asserts it is a then-existing mental,

emotional, or physical condition such as motive, intent, or plan under Rule 803(3). The Court is

not convinced of the admissibility under Rule 803(3).

       The statement of location, however, is permissible background information necessary for

                                                15
the Government to explain why the agents were conducting the surveillance of the gas station on

that date. Cf. Becknell, 601 F. App’x at 712 (“‘One useful clue’ in distinguishing hearsay from

permissible background information is ‘whether the purported background evidence is necessary

for the government to be able to tell a coherent story about its investigation.’”) (quoting United

States v. Hinson, 585 F.3d 1328, 1336 (10th Cir. 2009)). The agent can testify to his efforts to

contact Talamantes and arrange a drug deal in Albuquerque, but the Court will limit the provisional

admission of statements of Talamantes under Rule 801(d)(2)(E) to those on June 28, 2016, because

that is the day Talamantes drove to Albuquerque and met Defendant Moreno.

                       2.      Hearing Exhibit B (Transcript of recorded call on June 28, 2016
                               at 2:45 p.m. )

       The UC’s portion of the conversation is admissible as not hearsay because his statements

and questions are not offered for the truth of the matter but instead to provide context for the calls

and statements and questions made by Talamantes. Talamantes’s questions are not statements, and

thus they are not hearsay and are admissible. Similarly, Talamantes’s statement at the end of the

conversation, “All right then, brother,” and “All right” are not statements within the definition of

hearsay and can be admitted. Consequently, the Court will provisionally admit the entire contents

of the recorded call on June 28, 2016 at 2:45 p.m.

                       3.      Hearing Exhibit A (Text exchange between UC and Talamantes
                               between 4 and 5 p.m. on June 28, 2016)

       As for the non-co-conspirator statements contained in the 4-5 p.m. text exchange, the

Government agreed to redact as hearsay within hearsay the statement, “He's here just at a garage

party?” Questions and statements like “Coo” and “Yo” and “Ok kool bro” are not hearsay within

the Rule 801 definition because they are not asserting anything but provide useful context and will

be admitted.



                                                 16
       As for the statement, “I’m gps inch this damm thing,” the Government asserts this

statement is admissible as a present sense impression under Rule 803(1). Rule 803(1) excludes as

hearsay a “statement describing or explaining an event or condition, made while or immediately

after the declarant perceived it.” Fed. R. Evid. 803(1). The Government, however, did not present

that agents observed Talamantes using his GPS at the time, so there is no evidence Talamantes

was describing what he was doing. The Court will thus exclude the “gps” statement. Moreover,

the statement’s relevance and necessity for context are minimal, so the statement should be

redacted.

                       4.      Hearing Exhibit C (Transcript of recorded call between
                               Talamantes and UC at 5:37 p.m.)

       The questions Talamantes posed in the recorded call are not statements and therefore are

not hearsay and admissible. As for the statements indicating Talamantes was on the way back from

Eubank, the Government’s position is that the statements were untrue, and thus not hearsay. The

Court agrees. Talamantes’s statement about the traffic is not offered for the truth and provides

context for the conversation, so the Court will allow its admission. Statements like “A, all right

then, bro” and “All right” are not hearsay within the Rule 801 definition because they are not

asserting anything. Instead, they provide useful context and will be admitted. The statement by

Talamantes telling the UC to meet him at the liquor store is an instruction, not offered for the truth,

and thus admissible on that alternative ground. Cf. Rutland, 705 F.3d at 1253 (explaining that

statements were instructions not offered for their truth and thus admissible regardless of which

conspiracy they were made in furtherance of). Consequently, the Court will provisionally admit

the entire contents of the recorded call on June 28, 2016 at 5:37 p.m.

       IT IS THEREFORE ORDERED that

       1.      Defendant’s Motion for Production of Alleged Co-Conspirator Statements, Pre-

                                                  17
     trial Hearing on their Admissibility pursuant to Fed. R. Evid. 801(d)(2)(E) (ECF

     No. 109) is GRANTED in part and DENIED in part as follows:

     a. Defendant’s request for pretrial hearing was GRANTED.

     b. Defendant’s request to exclude the co-conspirator statements described above

        is DENIED.

     c. Defendant’s request to exclude non-co-conspirator statements is GRANTED

        in part and DENIED in part as described herein.

2.   Defendant’s Motion in Limine #1 to Exclude Hearsay (ECF No. 110) is

     GRANTED in part and DENIED in part as described herein.




                                         ____________________________________
                                         UNITED STATES DISTRICT JUDGE




                                    18
